Exhibit 10.6

 

 



JOINDER AGREEMENT

 

This Joinder Agreement (the “Agreement”), dated as of August 9, 2016, is
delivered pursuant to the Non-Disclosure Agreement (the “Confidentiality
Agreement”), dated August 9, 2016, by and between Perceptron, Inc. (the
“Company”) and the undersigned. Capitalized terms not otherwise defined herein
have the meaning set forth in the Standstill Agreement (the “Standstill
Agreement”), dated August 9, 2016, by and between the Company, Harbert Discovery
Fund LP, Harbert Discovery Fund GP, LLC, Harbert Fund Advisors, Inc., and
Harbert Management Corporation, a copy of which is attached to this Agreement as
Exhibit A.

 

The undersigned wishes to be elected as a Director. As a condition precedent to
being elected as Director, the undersigned is required to become a party to the
Standstill Agreement.

 

By executing and delivering this Agreement, the undersigned hereby becomes a
party to the Standstill Agreement and shall be fully bound by, and subject to,
all of the covenants, terms and conditions of the Standstill Agreement as though
an original party to such agreement and shall be deemed a Holders Director for
all purposes of such agreement.

 

 

 

 



  /s/ William C. Taylor     William C. Taylor  

 

 



 

 

 

 

 

 



 



 

Exhibit A

 

Standstill Agreement

 

See attached.

 

 

 

 

 

 

 



 



EXECUTION COPY

 

STANDSTILL AGREEMENT

 

THIS STANDSTILL AGREEMENT (“Agreement”), dated the 9th day of August, 2016, is
made by and between Perceptron, Inc., a Michigan corporation (“Perceptron”),
Harbert Discovery Fund LP, Harbert Discovery Fund GP, LLC, Harbert Fund Advisors
Inc. and Harbert Management Corporation (collectively, the “Holders”).

 

WHEREAS, Perceptron and Holders have agreed that it is in their mutual interests
to enter into this Agreement as hereinafter described.

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, and agreements contained herein, and other good and valuable
consideration, the parties hereto mutually agree as follows:

 

1. Representations and Warranties of Holders. Holders, on behalf of themselves
and their affiliates, hereby represent and warrant to Perceptron as follows:

 

a. Holders have the power and authority to execute, deliver and carry out the
terms and provisions of this Agreement and to consummate the transactions
contemplated hereby.

 

b. This Agreement has been duly and validly authorized, executed and delivered
by Holders, constitutes the valid and binding obligation and agreement of
Holders and is enforceable against Holders in accordance with its terms.

 

c. Immediately following the termination of the current section 13 “group”
relationship with Moab Partners, L.P., Moab Capital Partners, LLC, and Michael
M. Rothenberg, Harbert Discovery Fund LP, Harbert Discovery Fund GP, LLC,
Harbert Fund Advisors, Inc., Harbert Management Corporation, Jack Bryant, Kenan
Lucas and Raymond Harbert will have beneficial ownership of 504,100 shares of
common stock of Perceptron. No other affiliate or associate of Holders
beneficially owns any shares or rights to acquire shares of common stock or
other voting securities of Perceptron. For purposes of this Agreement,
“affiliate” and “associate” have the meanings set forth in the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).

 

d. Other than as relates to Jack Bryant’s position with Harbert Discovery Fund
GP, LLC, the General Partner of Harbert Discovery Fund, LP, and which
compensatory or other payment arrangement was not materially increased in
connection with the Holders’ proposal to add Jack Bryant as a Holders Director,
there are no arrangements, agreements or understandings (whether compensatory or
otherwise) between Holders and the Holders Directors (as defined in Section
5(a)); or other than the current section 13 group relationship, there are no
agreements or understandings (whether compensatory or otherwise) between the
Holders and Moab Partners, L.P. and Moab Capital Partners, LLC.

 

e. No event has occurred with respect to Holders Directors that would require
disclosure in a Perceptron report or other document filed pursuant to the
Securities Act of 1933, as amended, or the Exchange Act, pursuant to Item 401(f)
of Regulation S-K.

 

 





f. The Holders Directors are “independent” as defined in the applicable NASDAQ
Marketplace Rule.

 

2. Representations and Warranties of Perceptron. Perceptron hereby represents
and warrants to Holders, as follows:

 

a. Perceptron has the power and authority to execute, deliver and carry out the
terms and provisions of this Agreement and to consummate the transactions
contemplated hereby.

 

b. This Agreement has been duly and validly authorized, executed and delivered
by Perceptron, constitutes the valid and binding obligation and agreement of
Perceptron and is enforceable against Perceptron in accordance with its terms.

 

3. Holders’ Prohibited Conduct. During the Covered Period (as defined in Section
9(a)), Holders will not, and will cause its affiliates and associates not to,
directly or indirectly,

 

a. (i) effect, seek, offer or propose (whether publicly or otherwise and whether
or not subject to conditions) to effect or seek or become a “participant” in (as
such term is used in Regulation 14A of the Exchange Act), or (ii) announce any
intention to effect, seek, or offer or propose (whether publicly or otherwise
and whether or not subject to conditions) to effect or seek or become a
participant in or (iii) in any way knowingly assist, facilitate or encourage any
other person to effect, seek, offer or propose (whether publicly or otherwise
and whether or not subject to conditions) to effect or seek or announce any
intention to effect, seek, offer or propose (whether publicly or otherwise and
whether or not subject to conditions) to effect or seek or become a participant
in, any “solicitation” of “proxies” to vote (as such terms are used in
Regulation 14A of the Exchange Act) or consents for shareholder action in lieu
of a meeting (whether or not related to the election or removal of directors)
with respect to any common stock or other voting securities of Perceptron or any
of its subsidiaries, or the initiation, proposal, encouragement or solicitation
of shareholders of Perceptron for the approval of any shareholder proposals,
whether pursuant to Rule 14a-8 of the Exchange Act or otherwise, with respect to
Perceptron, or the solicitation, advisement or influence of any person with
respect to the voting of any common stock or other voting securities of
Perceptron;

 

b. make or cause to be made, or in any way encourage any other person to make or
cause to be made, any public statement or announcement, including in any
document or report filed with or furnished to the Securities and Exchange
Commission (the “SEC”) or through the press, media, analysts or other persons,
that disparages, defames or slanders Perceptron or its affiliates or any of
their respective current or former officers, directors, or employees;

 

c. initiate any litigation against Perceptron or any members of its Board of
Directors (the “Directors”), officers, employees or agents, except to enforce
the terms of this Agreement or alleging fraud;

 

d. acquire, offer or propose to acquire, or agree to acquire (except, in any
case, by way of stock dividends or other distributions or offerings made
available to holders of common stock or other voting securities of Perceptron
generally), directly or indirectly, or retain ownership of any common stock or
other voting securities of Perceptron, if when taken together with the common
stock or other voting securities of Perceptron beneficially owned by all of the
Holders and their affiliates and associates, in the aggregate, would constitute
more than 9.9% of the then outstanding common stock or other voting securities
of Perceptron; provided that “beneficial ownership” shall have the meaning
ascribed thereto under Section 13(d) of the Exchange Act; this 9.9% threshold
refers only to the voting securities beneficially owned by the Holders and their
affiliates and associates in the aggregate and does not include any holdings of
Moab Partners, LP. Moab Capital Partners, LLC or Michael Rothenberg;

 

 2 





e. make any proposal, offer or public announcement involving, or propose to
enter into, or assist or encourage any other person with respect to, directly or
indirectly, any merger, consolidation, business combination, tender or exchange
offer, sale or purchase of assets, sale or purchase of securities, dissolution,
liquidation, restructuring, recapitalization or similar transactions of or
involving Perceptron or take any action which would reasonably be expected to
require Perceptron to make a public announcement regarding any of the foregoing
actions; provided that nothing herein shall limit Holders’ ability to discuss
with the Directors through non-public communications (which may, but need not,
be at a meeting of the Perceptron’s Board of Directors (the “Board”)) or to
propose as a Director through non-public communications (which may, but need
not, be at a meeting of the Board) that the Board consider any of the foregoing
types of transactions, and to vote as a Director at a meeting of the Board upon
any such transaction. Nothing herein shall restrict the ability of the Holders
to make any filings under the Exchange Act or any other securities laws that are
legally required to be made, as determined based on the advice of counsel (which
advice need not be a formal opinion of counsel) that is mutually acceptable to
Perceptron and the Holders, as a result of Jack Bryant proposing as a Director
through non-public communications that the Board consider any of the foregoing
types of transactions or vote at a meeting of the Board upon any such
transaction. Holders shall provide Perceptron and its counsel with a copy of
such filing within a reasonable period (and, in any event, at least one business
day) in advance of filing such filing with the SEC in order to provide
Perceptron with a reasonable opportunity to review such materials. Holders and
Perceptron shall mutually agree on the disclosure in such filing relating to
such actions by Jack Bryant. Notwithstanding the foregoing, in the event Holders
and Perceptron do not agree on the wording of the filing prior to the due date
of the filing, nothing herein shall prevent Holders from timely filing such
filing without incorporating Perceptron’s comments, if they have, in good faith,
taken reasonable efforts to incorporate Perceptron’s comments into the
applicable materials;

 

f. Other than the current section 13 “group” that exists between the Holders,
Moab Capital Partners, LLC, Moab Partners, LP, and Michael M. Rothenberg, which
will be terminated promptly following the execution of this Agreement and not
reformed during the term of this Agreement, form, join or in any way participate
in any “group” (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to common stock or other voting securities of Perceptron;

 

g. deposit any common stock or other voting securities of Perceptron in any
voting trust or subject any common stock or other voting securities of
Perceptron to any arrangement or agreement with respect to the voting of any
common stock or other voting securities of Perceptron, including, without
limitation, lend any common stock or other voting securities of Perceptron to an
person or entity for the purpose of allowing such person or entity to vote such
common stock or other voting securities of Perceptron in connection with any
shareholder vote or consent;

 

 3 





h. otherwise act, alone or in concert with others, to control or seek to control
or influence or seek to influence the shareholders, management, the Board or
policies of Perceptron, other than through non-public communications with the
Directors of Perceptron (which may, but need not, be at a meeting of the Board);
provided, that nothing herein shall limit the Holders Directors from acting in
their capacity as Directors of Perceptron in accordance with their fiduciary
duties at any meeting of the Board;

 

i. alone or in concert with others, (i) call or seek to call any meeting of
shareholders, including by written consent, or provide to any third party a
proxy, consent or requisition to call any meeting of shareholders, (ii) seek to
have the shareholders authorize or take corporate action by written consent
without a meeting, solicit any consents from shareholders or grant any consent
or proxy for a consent to any third party seeking to have the shareholders
authorize or take corporate action by written consent without a meeting, (iii)
seek representation on the Board or its subsidiaries, except as permitted
herein, (iv) seek, or vote for or support another party seeking the removal of
any member of the Perceptron Board or any of its subsidiaries except as
permitted herein, (v) conduct or seek to conduct a referendum of shareholders,
(vi) make a request for a shareholder list or (vii) make a request for other
books and records of Perceptron, except that the Holders Directors may request
such other book and records in their capacity as, and as required to fulfill
their fiduciary duties as, directors of Perceptron.

 

j. take any action in support of or make any proposal or request that
constitutes: (i) advising, controlling, changing or influencing the Board or
management of Perceptron, including any plans or proposals to change the number
or term of directors, the removal of any Directors, or to fill any vacancies on
the Board; (ii) any material change in the capitalization, stock repurchase
programs and practices or dividend policy of Perceptron; (iii) any other
material change in Perceptron’s management, business or corporate structure;
(iv) seeking to have Perceptron waive or make amendments or modifications to
Perceptron’s Articles of Incorporation or Bylaws, or other actions that may
impede or facilitate the acquisition of control of Perceptron by any person;
(v) causing a class of securities of Perceptron to be delisted from, or to cease
to be authorized to be quoted on, any securities exchange; or (vi) causing a
class of securities of Perceptron to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Exchange Act; provided that
nothing herein shall limit Holders’ ability to discuss with the Directors
through non-public communications (which may, but need not, be at a meeting of
the Board) or to propose as a Director through non-public communications (which
may, but need not, be at a meeting of the Board) that the Board consider any of
the foregoing types of transactions, and to vote as a Director at a meeting of
the Board upon any such matter;

 

k. engage in (i) any short sale with respect to common stock or other voting
securities of Perceptron or (ii) any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right, or other similar right
(including, without limitation, any hedging, put or call option or “swap”
transaction) with respect to common stock or other voting securities of
Perceptron to the extent that it would cause the Holders to beneficially own
less than five percent of the outstanding shares of common stock or other voting
securities of Perceptron, treating any common stock or other voting securities
of Perceptron subject to one or more of the foregoing arrangements not to be
beneficially owned by the Holders;

 

 4 





l. make any proposal, or take, cause or seek to cause others to take, directly
or indirectly, any action inconsistent with any of the foregoing regarding any
of the foregoing; or

 

m. publicly make or disclose any request to amend, waive or terminate any
provision of this Agreement.

 

4. Holders’ Affirmative Conduct.

 

a. At all meetings of shareholders during the Covered Period, or in connection
with any consent for shareholder action in lieu of a meeting, Holders shall
cause all shares of common stock or other voting securities of Perceptron
beneficially owned, directly or indirectly by them, or by any of their
affiliates or associates, to be present for quorum purposes and to be voted for
each of Perceptron’s nominees for election to the Board, in favor of
Perceptron’s “say-on-pay” proposal, for the ratification of the appointment of
Perceptron’s independent auditors and, in other matters, in accordance with the
recommendation of the Board. If requested by Perceptron, Holders shall consider
but shall not be required to publicly support the election of each of
Perceptron’s nominees for election to the Board.

 

b. Holders shall promptly file an amendment to their current Schedules 13D
reporting entry into this Agreement, amending applicable items to conform to
their obligations hereunder and appending or incorporating by reference this
Agreement as an exhibit thereto. Holders shall provide Perceptron and its
counsel with a copy of such amendment within a reasonable period (and, in any
event, at least one business day) in advance of filing such amendment with the
SEC in order to provide Perceptron with a reasonable opportunity to review and
comment on such materials. Holders shall, in good faith, take into consideration
the comments received from Perceptron and its counsel on such amendment and
shall take reasonable efforts to incorporate such comments into the applicable
materials. Notwithstanding the foregoing, in the event Holders do not receive
comments from Perceptron and its counsel with sufficient time to consider and/or
incorporate such comments prior to the due date of such filing, nothing herein
shall prevent Holders from timely filing such amendment without incorporating
Perceptron’s comments.

 

c. This Agreement shall constitute a voting agreement under Section 461 of the
Michigan Business Corporation Act.

 

d. During the Covered Period, Holders constitute and appoint W. Richard Marz and
David Watza, or either of them, each with the power of substitution, and hereby
authorizes them to represent and vote the shares of common stock or other voting
securities of Perceptron beneficially owned by Holders, at any meeting of the
shareholders of Perceptron and to give consent with respect to any action
proposed to be taken by consent in lieu of a shareholders meeting, as provided
for under this Agreement, but only to the extent that the Holders fail to vote
such shares or voting securities as required by this Agreement. Holders hereby
ratify all that the proxies named herein or substitutes may lawfully do or cause
to be done by virtue hereof and revokes all former proxies. Holders hereby
affirm that the irrevocable proxy set forth in this Section 4 is coupled with an
interest. The proxy may not be revoked during the Covered Period. Holders shall
cause their affiliates and associates who, to the actual knowledge of Holders as
of the date hereof (without any obligation to inquire or conduct any
investigation), beneficially own shares of common stock or other voting
securities of Perceptron to take all actions under this Section 4(d) as though
they were Holders. For the avoidance of doubt, the proxy described in this
Section 4(d) shall be revoked automatically upon the termination of this
Agreement and may be revoked by the Holders after the expiration of the Covered
Period.

 

 5 





5. Directorships.

 

a. Perceptron agrees that subject to the full execution of this Agreement, (i)
upon Perceptron’s receipt of a written reaffirmation from William Taylor, James
Ratigan and Jack Bryant (each a “Holders Director” and collectively the “Holders
Directors”) to serve as a Director, each of the Holders Directors will be
immediately appointed to the Board to fill vacancies left by the resignations of
Kenneth R. Dabrowski and Philip J. DeCocco, and the Board will be expanded to
seven members; (ii) Jack Bryant will immediately be added as a member of the
Nominating and Corporate Governance Committee; (iii) William Taylor will be
immediately added as a member of the Management Development Committee; (iv)
James Ratigan will be immediately added as a member of the Audit Committee; (v)
Jack Bryant, William Taylor, and James Ratigan may also serve on additional
existing or newly created Committees of the Board; (vi) the Board size will be
set at seven members and maintained at that Board size; and (vii) upon the
appointment of a new President and Chief Executive Officer, the new President
and Chief Executive Officer will be appointed to the Board to fill a vacancy
left by the resignation of either Robert S. Oswald or Terryll R. Smith, who will
resign at that time to facilitate such appointment.

 

b. The Nominating and Corporate Governance Committee of the Board and the Board
will nominate, recommend and support each of the Holders Directors for election
at each Annual Meeting of the Shareholders of Perceptron during the Covered
Period. Perceptron agrees to solicit proxies for the Holders Directors during
the Covered Period pursuant to this Section 5(b) and include the Holders
Directors in its slate of nominees (the “Company Slate”) for election as
directors of Perceptron during the Covered Period in the same manner as it does
for all the other incumbent members of the Company Slate.

 

c. As a condition to the Holders Directors’ nomination for election to the Board
during the Covered Period, Holders and the Holders Directors agree to provide to
Perceptron the information required to be disclosed for directors, candidates
for directors and their affiliates and representatives in a proxy statement or
other filings under applicable law or stock exchange rules or listing standards,
information in connection with assessing eligibility, independence and other
criteria applicable to directors, and satisfying other compliance requirements
and legal obligations in the same manner as any other director, a fully
completed copy of Perceptron’s standard director questionnaire and such other
information as reasonably requested by Perceptron from time to time with respect
to Holders and the Holders Directors.

 

 6 





d. Each of the Holders Directors agrees that, at all times while serving as a
member of the Board, he will (i) meet all director independence standards of
Perceptron, The NASDAQ Stock Market and the SEC and applicable provisions of the
Exchange Act, and the rules and regulations promulgated thereunder, and (ii) be
qualified to serve as a director under the Michigan Business Corporation Act.

 

e. At all times while serving as a Director, each of the Holders Directors will
receive the same benefits of directors’ and officers’ insurance and any
indemnity and exculpation arrangements available generally to the other
non-executive Board members and the same compensation and other benefits for his
service as a director as the compensation and other benefits received by the
other non-executive Board members for service as a director.

 

f. Holders shall cause the Holders Directors to comply with all corporate and
Board policies and principles of Perceptron in force from time to time and
applicable to Directors of Perceptron generally, and to provide Perceptron with
signed agreements from the Holders Directors to that effect.

 

g. Other than any incentive, compensation or other payment Jack Bryant may
receive in his employment roles with the Holders, which arrangements will not be
materially increased in connection with or as a result of Jack Bryant becoming
or serving as a Holders Director, the Holders Directors will not accept any
incentive, compensation or other payment that would influence any of them to
recommend that Perceptron enter into a transaction for the sale of Perceptron or
to recommend any other significant initiative affecting Perceptron and its
shareholders, but nothing herein will prevent Holders Directors from
recommending such transactions or initiatives as specifically permitted in this
Agreement.

 

h. Except as otherwise set forth in this Section 5(h), each Holders Director
shall comply with all policies, procedures, processes, codes, rules, standards
and guidelines applicable to Directors (as each may be amended from time to time
for all Directors) and will execute the Non-Disclosure Agreement substantially
in the form attached hereto as Exhibit A (the “Confidentiality Agreement”).  
Notwithstanding the foregoing, Jack Bryant may discuss confidential information
with officers and managers of the Holders in accordance with and subject to the
terms of the Confidentiality Agreement after the Confidentiality Agreement has
been mutually executed and delivered to Perceptron by Jack Bryant, and, if
applicable, officers and managers of the Holders who will receive confidential
information, and subject to full compliance with Perceptron’s insider trading
policies.

 

i. Perceptron agrees that if any of the Holders Directors are unable to serve as
a director, resign as a director or are removed as a director, Holders shall
have the ability to recommend a substitute person who satisfies all of the
requirements for board candidates set forth in Section 1(f) and 5, and, except
for a substitute for Jack Bryant, is not an affiliate or associate of any
shareholder who owns more than five percent of the outstanding shares of Common
Stock of Perceptron, (“Replacement Director”) for approval by the Nominating and
Corporate Governance Committee of the Board, in good faith after exercising its
fiduciary duties, which approval shall not be unreasonably withheld. Upon the
recommendation of a Replacement Director nominee by the Nominating and Corporate
Governance Committee of the Board, the Board shall vote on the appointment of
such Replacement Director to the Board no later than ten (10) business days
after the Nominating and Corporate Governance Committee recommendation of such
Replacement Director; provided, however, that if the Board does not elect such
Replacement Director to the Board, the parties shall continue to follow the
procedures of this section 5(i) until a Replacement Director is elected to the
Board.

 

 7 





6. Litigation. Perceptron will not, directly or indirectly, initiate any
litigation against Holders, except to enforce the terms of this Agreement or
alleging fraud.

 

7. Dispositions. Except as provided below, Holders may dispose of any shares of
Perceptron common stock in any manner and at any time.

 

a. Holders agree that they will not transfer or dispose of any shares of
Perceptron common stock in an open market transaction if, to the actual
knowledge of Holders (without any obligation to inquire or conduct any
investigation), the person making such acquisition will beneficially own,
together with its affiliates and any member of a “group” (within the meaning of
the Exchange Act) in which such acquirer is a party, immediately following such
acquisition 5% or more of the Perceptron common stock then outstanding.

 

b. Holders agree that they will not transfer or dispose of any shares of
Perceptron common stock in a private transaction if, to the actual knowledge of
Holders (after reasonable inquiry or investigation), the person making such
acquisition will beneficially own, together with its affiliates and any member
of a “group” (within the meaning of the Exchange Act) in which such acquirer is
a party, immediately following such acquisition 5% or more of the Perceptron
common stock then outstanding. For these purposes, a representation from the
person making such acquisition that it will not beneficially own, together with
its affiliates and any member of a “group” in which such acquirer is a party,
immediately following such acquisition, 5% or more of the Perceptron common
stock then outstanding, shall be deemed a reasonable inquiry or investigation.

 

c. The restrictions set forth in Section 7(a) and 7(b) above shall not apply to
any dispositions made in connection with any merger, consolidation, business
combination, tender or exchange offer, sale or purchase of assets, sale or
purchase of securities, dissolution, liquidation, restructuring,
recapitalization or similar transactions of or involving Perceptron that is
supported by a majority of the Directors (as defined in Section 3(c) above).

 

8. Certification. At any time and from time to time during the Covered Period
(as defined in Section 9(a)), Holders shall, upon request of Perceptron, certify
to Perceptron as to the number of shares of common stock or other voting
securities of Perceptron they and their affiliates and associates beneficially
own and that they and their affiliates and associates have voted such common
stock and securities as required by this Agreement.

 

9. Termination.

 

a. This Agreement is effective as of the date hereof and shall remain in full
force and effect for the period (the “Covered Period”) commencing on the date
hereof and ending on the earlier of (i) date that is thirty (30) days prior to
the deadline for a shareholder to submit nominations at the 2017 Annual Meeting
of the Shareholders of Perceptron (the “2017 Annual Meeting”) in accordance with
the provisions set forth in Perceptron’s Bylaws in effect at such time, or (ii)
the termination of this Agreement as set forth in Section 9(b)(ii).

 

 8 





b. Unless previously terminated pursuant to Section 9(a), (i) Sections 5(a)(vi)
and (vii) and 5(i) of this Agreement shall terminate, and Holders shall cause
Jack Bryant to tender his resignation from the Board, following the vote of a
majority of Directors other than the Holders Directors in favor of such
resignation, upon Holders taking any action that results in Holders having
beneficial ownership of less than five percent of the outstanding shares of
common stock of Perceptron (or, while Holders have beneficial ownership of less
than five percent of the outstanding shares of Common Stock of Perceptron,
Holders disposing of more than 1% of the outstanding shares of Common Stock of
Perceptron in the aggregate) or (ii) this Agreement shall terminate, and Holders
shall cause the Holders Directors to tender their resignations from the Board,
following the vote of a majority of Directors other than the Holders Directors
in favor of such termination and resignation, upon any person becoming the
beneficial owner of more than 50% of Perceptron’s voting stock, including any
merger, acquisition or other type of business combination.

 

10. Public Announcement. Perceptron shall promptly disclose the existence of
this Agreement after its execution pursuant to a press release substantially in
the form attached hereto as Exhibit B; however, neither party shall disclose the
existence of this Agreement until the press release is issued. Holders shall not
make any public announcement or public statement that is inconsistent with or
contrary to the statements made in the press release.

 

11. Remedies. Perceptron and Holders acknowledge and agree that a breach or
threatened breach by either party may give rise to irreparable injury
inadequately compensable in damages, and accordingly each party shall be
entitled to injunctive relief to prevent a breach of the provisions hereof and
to enforce specifically the terms and provisions hereof in any state or federal
court having jurisdiction, in addition to any other remedy to which such
aggrieved party may be entitled to at law or in equity.

 

12. Notices. All notice requirements and other communications shall be deemed
given when delivered personally or by email, or on the following business day
after being sent by overnight courier with a nationally recognized courier
service such as Federal Express, addressed to Holders and Perceptron as follows:

 

Perceptron:

 

David Watza

Perceptron, Inc.

47827 Halyard Drive

Plymouth, MI 48170

dwatza@perceptron.com

 

 9 





With a copy to:

Thomas S. Vaughn.

Dykema Gossett PLLC

Address: 400 Renaissance Center

Detroit, Michigan 48243

Email: tvaughn@dykema.com

 

Holders:

 

Jack Bryant
Harbert Discovery Fund LP
2100 Third Avenue North
Suite 600
Birmingham, AL 35203

jbryant@harbert.net

 

With a copy to:

Kevin McGovern

Harbert Management Corporation

2100 Third Avenue North, Suite 600

Birmingham, AL 35203

kmcgovern@harbert.net

 

13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof and supersedes all
prior and contemporaneous agreements, understandings, negotiations and
discussions of the parties in connection therewith not referred to herein.

 

14. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, and signature
pages may be delivered by facsimile, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

15. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

16. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Michigan, without regard to the conflict of law
principles thereof. The parties and their respective Representatives: (a)
irrevocably and unconditionally consent and submit to the jurisdiction of state
courts located in Michigan and federal courts located in Wayne County, Michigan,
for purposes of any action, suit or proceeding arising out of or relating to
this Agreement; (b) agree that service of any process, summons, notice or
document by U.S. registered mail to the address set forth in Section 12 of this
Agreement shall be effective service of process for any action, suit or
proceeding brought against them; (c) irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of or relating to this Agreement in any state court located in Michigan or
federal court located in Wayne County, Michigan; and (d) irrevocably and
unconditionally waive the right to plead or claim, and irrevocably and
unconditionally agree not to plead or claim, that any action, suit or proceeding
arising out of or relating to this Agreement that is brought in any state court
located in Michigan or federal court located in Wayne County, Michigan, has been
brought in an inconvenient forum.

 

 10 





17. Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

18. Successors and Assigns. This Agreement shall not be assignable by any of the
parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.

 

19. Survival of Representations, Warranties and Agreements. All representations,
warranties, covenants and agreements made herein shall survive the execution and
delivery of this Agreement, but will not survive the termination of this
Agreement, provided, however, that any claim that a party may have for a breach
of this Agreement occurring prior to the termination of this Agreement shall
survive such termination.

 

20. Amendments. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by all of the parties hereto.

 

21. Further Action. Each party agrees to execute any and all documents, and to
do and perform any and all acts and things necessary or proper to effectuate or
further evidence the terms and provisions of this Agreement.

 

22. Expenses. Each party agrees to bear its own expenses in connection with the
transactions contemplated hereby.

 

23. Compliance. Holders shall be responsible for any breach or failure to comply
with the terms of this Agreement on the part of any of their affiliates or
associates.

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 



 11 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 



  PERCEPTRON, INC.                     By:  /s/ W. Richard Marz     Name: W.
Richard Marz     Title: Chairman of the Board, President and Chief Executive
Officer                   HARBERT DISCOVERY FUND, LP     By: Harbert Discovery
Fund GP, LLC             By:  /s/ Kevin A. McGovern     Name:  Kevin A. McGovern
    Title:  Vice President and Associate General Counsel                  
HARBERT DISCOVERY FUND, GP, LLC           By:  /s/ Kevin A. McGovern     Name:
 Kevin A. McGovern     Title:  Vice President and Associate General Counsel    
              HARBERT FUND ADVISORS, INC.           By:  /s/ John W. McCollough
    Name:  John W. McCollough     Title:  Executive Vice President and General
Counsel                   HARBERT MANAGEMENT CORPORATION           By:  /s/ John
W. McCollough     Name:  John W. McCollough     Title:  Executive Vice President
and General Counsel



 

 

 

 

 

 

 

 

 

12



 

 